Citation Nr: 1136486	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  05-04 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disability.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for a left eye disorder.

4.  Entitlement to service connection for a right eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active military service from February 2003 to December 2003, including service in support of Operation Noble Eagle in February 2003, and service in Kuwait from April to May 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in September 2004 and October 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

This case was previously before the Board in May 2008 when it was remanded for further development.  

The issues of entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) and entitlement to service connection for recurrent headaches were raised in statements of the Veteran dated in February 2005 and January 2006, respectively, but they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for an acquired psychiatric disorder; entitlement to service connection for a right eye disorder; and entitlement to service connection for a skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  There is no link between the Veteran's left eye disorder and any incident of service, and his left eye disorder has been diagnosed as ocular hypertension of the left eye, aphakia of the left eye, and profound visual impairment of the left eye, to include as due to partial retinal detachment.


CONCLUSION OF LAW

A left eye disorder was not incurred in or aggravated by active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish service connection, there must be (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in- service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a Veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e)(1).  The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2).

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  See 38 C.F.R. § 3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

A "medically unexplained chronic multi symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317(a)(4).

Presumptive service connection is warranted for the infectious diseases of brucellosis, campylobacter jejuni, coxiella burnetii (Q fever), malaria, mycobacterium tuberculosis, nontyphoid salmonella, shigella, visceral leishmaniasis, and West Nile virus.  38 C.F.R. § 3.317(c).

The United States Court of Appeals for Veterans Claims (Court) has also held that where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran claims entitlement to service connection for a left eye disorder, diagnosed as ocular hypertension of the left eye, aphakia of the left eye, and profound visual impairment of the left eye, to include as due to partial retinal detachment.  The Veteran's service treatment records do not reveal any complaint, diagnosis, or treatment for any eye disorder other than refractive error.

In May 2004 the Veteran was afforded a VA C&P general medical examination.  The Veteran was noted to have a refraction error corrected with eyeglasses.  The Veteran's pupils were equally reactive to light and accommodation.  The sclerae and conjunctivae were normal.  The Veteran was not diagnosed with any eye disorder.

In a private treatment note, dated in October 2004, the Veteran was reported to have a reduction in vision in the left eye for the prior three days.  The Veteran reported that he was treated in a clinic with antibiotic eye drops.  In a note from a private physician, dated in October 2004, the Veteran diagnosed with retinal detachment in the left eye that required surgery to correct.

VA treatment notes, dated in October and November 2004, reveal that the Veteran was treated for retinal detachment in the left eye.  The Veteran complained of left eye blindness and did not report any sudden trauma.  In November 2004 the Veteran underwent eye surgery to correct the retinal detachment.  The Veteran's treatment notes revealed that the Veteran's retina was successfully reattached.  However, subsequent treatment notes indicate that the Veteran was treated for left eye vision loss since that time.  In March 2005 the Veteran was noted to have retinal detachment with defect.  In August 2005 the Veteran was diagnosed with mild irritation of the left eye and increased intraocular pressure of the left eye.

In September 2005 the Veteran was afforded a VA C&P eye examination.  The Veteran denied ocular trauma.  After physical examination the Veteran was diagnosed with refractive error, senile cataract of the right eye, secondary ocular hypertension of the left eye, aphakia of the left eye, and profound visual impairment of the left eye secondary to a partial retinal detachment with intraocular silicon oil tamponade and scleral buckle.  The examiner rendered the opinion that the Veteran's loss of vision of the right eye is due to the Veteran's refractive error.  The examiner further opined that the Veteran's loss of vision in the left eye is due to the Veteran's retinal detachment, which was not related to the Veteran's active service.

The Veteran was diagnosed with increased intraocular pressure in the left eye in November 2005 and July 2006.  In October 2006 the Veteran was noted to have emulsified silicon oil in the anterior chamber with an attached retina with macular folds/fibrosis and good scleral buckle effect.  The Veteran underwent surgery to remove the silicone oil in the left eye in October 2006.

In November 2008 the Veteran was afforded a VA C&P eye examination.  The Veteran was noted to have undergone surgery of the left eye to correct a retinal detachment and to remove a silicone oil tamponade.  After examination and review of the claims file, to include results from a September 2005 VA examination, the Veteran was diagnosed with refractive error of the right eye, total blindness of the left eye, right eye senile cataract with excellent visual acuity, left eye aphakia, and left eye old partial retinal detachment.  The examiner rendered the opinion that the Veteran's loss of right eye vision was due to refractive error and senile cataract and the loss of vision in the left eye was due to the Veteran's old partial retinal detachment.

Subsequently, in April 2009 the Veteran's medical records were reviewed by a VA examiner.  The examiner noted that the Veteran's retinal detachment was approximately one year after the Veteran's separation from service and that there was no event documented in the Veteran's claims folder that suggests that the Veteran's eye disorder was caused by or occurred during his military service.  Therefore, the examiner rendered the opinion that the Veteran's left eye rhegmatogenous retinal detachment was not caused by or the result of the Veteran's military service.

The Board finds that entitlement to service connection for a left eye disorder is not warranted.  The Veteran's service treatment records reveal that the Veteran had refractive error.  The Veteran was noted to have bilateral 20/20 distance vision and bilateral 20/70 near vision in a Report of Medical Examination dated in August 1999.  The Veteran was not noted to have any vision correction at the time of the August 1999 Report of Medical Examination.  In March 2003 the Veteran underwent a vision screening prior to deployment.  The vision screening revealed bilateral vision better than 20/30 without glasses and that the Veteran did not require glasses or gas mask inserts.  Subsequently, the Veteran reported that he did not have any visual changes in a January 2004 VA treatment note.  The Veteran's post service treatment records reveal that beginning in October 2004 the Veteran was treated for a series of eye disorders including refractive error, ocular hypertension of the left eye, aphakia of the left eye, profound visual impairment of the left eye, and retinal detachment.  

The Board notes that the Veteran's claimed left eye disorder has been variously diagnosed.  As such, the Veteran has a diagnosed disability.  Accordingly, there is no basis that his claim is due to an undiagnosed illness occasioned by service in the Persian Gulf and, therefore, 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable.

In regard to the Veteran's refractive error, the Board notes that congenital or developmental defects, refractive errors of the eye, personality disorders, and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  In the absence of superimposed disease or injury, service connection may not be allowed for refractive errors of the eye even if visual acuity decreased in service.  38 C.F.R. §§ 3.303(c), 4.9; see also VAOPGCPREC 82-90.  The VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B provides guidance on evaluating conditions of the organs of special sense (i.e., the eyes).  Refractive errors are defined to include astigmatism, myopia, hyperopia, and presbyopia.  See M21-1MR, Part III, Subpart iv, 4.B.10.d.  As such, entitlement to service connection for a left eye disorder may not be founded upon the Veteran's diagnosis of refractive error, particularly as there is no evidence of a super imposed injury or disease in service that resulted in additional disability.  As noted, the Veteran reported in January 2004 that there had been no visual changes.  There is no reason to doubt the credibility of his assertion and this  evidence is also considered competent and probative.   

In regard to the Veteran's ocular hypertension of the left eye, aphakia of the left eye, profound visual impairment of the left eye, and retinal detachment, there is no evidence that these conditions may be related to any incident in service.  After examination in November 2008 the examiner rendered the opinion that the loss of vision in the left eye was due to the Veteran's old partial retinal detachment.  Subsequently, the opinion was rendered in April 2009 that that the Veteran's left eye rhegmatogenous retinal detachment was not caused by or the result of the Veteran's military service as the retinal detachment was almost a year after service.  This opinion is entitled to great probative weight as it is based on a review of the history, a physical examination and as an opinion with a supportive rationale was provided. 

The Board notes that although the Veteran reported in his Substantive Appeal on a VA Form 9 that he had vision loss before he fell in service and service treatment records pre-dating his deployment show a vision loss, in January 2004, the Veteran reported that he had no visual changes.  The Board finds the Veteran's reports of no visual changes in January 2004 to be probative particularly in light of the lack of evidence regarding any visual changes prior to the Veteran's treatment in October 2004 and in light of the opinion rendered in November 2008 that the Veteran's left eye loss of vision was due to retinal detachment not caused by or a result of the Veteran's military service.  While the Veteran is competent to report problems with his vision, the etiology of eye disorders such as ocular hypertension, profound visual impairment, and retinal detachment require medical expertise.  These are determinations which are beyond the observations that can be made by a lay person such as the Veteran.  

As such, entitlement to service connection for a left eye disorder must be denied.  
In reaching the decision above the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against entitlement to service connection for a left eye disorder, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the appellant in August 2005 that fully addressed all notice elements and was sent prior to the initial AOJ decisions in the matter.  The letters informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, although the notices provided prior to the initial AOJ decision in these matters did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claims, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to the claimed conditions.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained all pertinent VA treatment records.  The appellant was afforded VA medical examinations with respect to his claim.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.

As noted above, the cased was previously remanded in May 2008 for further development.  The Board ordered that additional treatment records from the VA Medical Center in San Juan, Puerto Rico, dated since August 2006 be obtained and associated with the claims folder and that the Veteran be afforded a Gulf War examination.  The Board notes that review of the claims folder reveals that the records regarding the Veteran's treatment at the VA Medical Center in San Juan, Puerto Rico have been associated with the claims folder.  In addition, the Veteran was afforded a Gulf War protocol examination in November 2008.  As such, the Board finds that there has been compliance with its May 2008 remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).

A review of the claims folder reveals that the Veteran was granted Social Security Disability Insurance benefits for his psychiatric condition.  See October 2008 VA treatment record.  However, the records regarding this award of benefits have not been associated with the claims folder and the record contains no indication that any attempt was made to obtain the Veteran's complete Social Security Administration (SSA) record.  Generally, SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2) (2008); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  However, where SSA records are not relevant, they need not be obtained.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (Fed. Cir. Jan. 4, 2010) (holding that SSA records need only be obtained if potentially relevant; there is no automatic requirement that SSA records be associated with the claims file as a matter of course).  In this case, the Veteran has reported that he was granted SSA Disability Insurance benefits due to his psychiatric condition.  Accordingly, in light of Golz, the Board finds it unnessary to obtain the medical documentation from the SSA prior to adjudicating the current appeal.

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for a left eye disorder is denied.


REMAND

The Veteran seeks entitlement to service connection for a right eye disorder.  As noted above, the Veteran was diagnosed with a right eye senile cataract after examination in September 2005.  However, no opinion was rendered regarding the etiology of the Veteran's cataract.  After examination in November 2008, the examiner again diagnosed the Veteran with a right eye senile cataract.  The examiner rendered the opinion that the Veteran's right eye loss of vision was due to the Veteran's refractive error and senile cataract; however, the examiner did not render an opinion regarding the etiology of the Veteran's cataract.

The Board notes that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the examiners have not provided an opinion regarding the etiology of the Veteran's diagnosed right eye cataract, the Board has no discretion and must remand the claim.

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder.  The Veteran's service treatment records do not reveal any complaint, diagnosis, or treatment for any acquired psychiatric disorder.

The Veteran was afforded a VA C&P psychiatric examination in May 2004.  The examiner noted that there was no evidence of prior psychiatric treatment and the Veteran did not report any prior psychiatric treatment.  The Veteran reported some difficulty sleeping but did not complain of insomnia.  After examination the Veteran was not diagnosed with any psychiatric disorder.  

In a VA treatment note, dated in January 2005, the Veteran was diagnosed with "[a]djustment disorder, depressed; Depression sec. to medical condition."  In a March 2005 VA treatment note, the Veteran's problem of visual impairment was noted to be inducing the Veteran's mood disorder such as depressive disorder.  In a March 2005 VA note the Veteran was reported to be diagnosed with major depression and that the Veteran reported that it began after his return from Saudi Arabia.  In September 2005 and November 2005 the Veteran was diagnosed with adjustment disorder, depressed and rule out depression secondary to loss of vision in the left eye.

In addition, in February 2006 the Veteran's depression was noted to be secondary to his medical conditions, including the service-connected lumbar spine disability.  While an explanation for the diagnosis was not provided, this evidence raises the issue of entitlement to service connection on a secondary basis.  On remand, the RO should provide the Veteran with notice pursuant to the Veterans Claims Assistance Act concerning how to substantiate a claim for service connection on a secondary basis.   

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 512 (1998).  Evidence of a temporary flare-up, without more, does not satisfy the level of proof required to establish an increase in disability.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board notes that the regulation addressing service connection for disabilities on a secondary basis, 38 C.F.R. § 3.310, was amended in September 2006.  See 71 Fed. Reg. 52,744-52,747 (Sept. 7, 2006), effective October 10, 2006.  The change was made to conform VA regulations to decisions from the Court, specifically Allen v. Brown, 7 Vet. App. 439 (1995).  The prior regulation addressed whether a service connected disability was the cause of a secondary disability.  The Allen decision provides for consideration of whether a service-connected disability aggravates a non-service-connected disability.  The change in regulations includes the holding from Allen in a new section, 38 C.F.R. § 3.310(b).  Since his claim was filed before the regulation changed, he is entitled to consideration under the old regulation.

In a treatment note, dated in May 2006, the Veteran was diagnosed with major depression with psychotic features.  The physician noted that the Veteran's symptoms had been present for over one year.  The Veteran was diagnosed with major depressive disorder and posttraumatic stress disorder (PTSD) in May 2007.  In October 2007, January 2008, and May 2008 the Veteran was diagnosed with moderate major depressive disorder and PTSD by history.  In September 2008 and October 2008 the Veteran was diagnosed with mild major depressive disorder in partial remission and posttraumatic stress disorder by history.

In December 2008 the Veteran was afforded a VA C&P psychiatric examination.  The Veteran reported that he suffered a severe depression when he lost his vision.  After examination the Veteran was diagnosed with cognitive disorder.  The examiner rendered the opinion that the Veteran's psychiatric disorder was not related to, secondary to, or caused by the Veteran's service service-connected disabilities or by the Veteran's military service.  The examiner noted that the Veteran's cognitive disorder was attributable to a B-12 deficiency of an etiology different from the Veteran's service-connected disabilities.  

Although the examiner in December 2008 did not diagnose the Veteran with any psychiatric disorder other than a cognitive disorder, during the period on appeal the Veteran has been diagnosed with major depressive disorder, adjustment disorder, depression, and PTSD.  See McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication).  In addition, the Board notes that the Veteran has reported a continuity of symptomatology since service.  

As the Veteran has been diagnosed with a psychiatric disorder during the period on appeal, has indicated that he has had a continuity of psychiatric symptoms since 2003, and the evidence shows he may have depression related to a service-connected disability, the Board finds it necessary to afford the Veteran another VA medical examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran seeks entitlement to service connection for a skin disorder.  The Veteran's service treatment records do not reveal any complaint, diagnosis, or treatment for any skin disorder.

The Veteran's post service treatment records reveal that the Veteran was treated for scabies with permethrin cream for scabies in January 2004.  The Veteran had reported the presence of pruritis that he had for three to four months.  Subsequent VA treatment notes consistently record scabies as a problem in the Veteran's problems list.

The Veteran was afforded a VA Compensation and Pension (C&P) skin examination in May 2004.  The Veteran reported that he developed an itchy skin rash from the neck down while serving in Kuwait.  The Veteran stated that he was prescribed calamine lotion.  He indicated that when he returned to Puerto Rico after he separated from active duty and was prescribed a cream for scabies.  The Veteran reported an itchy rash on his face at the examination.  Physical examination revealed hypopigmented macules on the face and neck covering approximately 10 percent of the exposed skin and 3 percent of all skin.  There was no scarring, disfigurement, acne, chloracne, scarring alopecia, alopecia areata, or hyperhydrosis.  After examination the Veteran was diagnosed with status post scabies and tinea versicolor; however, the examiner did not render an opinion regarding the etiology of these disorders. 

The Veteran was afforded a VA C&P general medical examination in May 2004.  The examiner noted that the Veteran had a history of scabies, treated and resolved.  The examiner did not find any evidence of skin pathology at the time of examination.

In November 2008 the Veteran was afforded a VA C&P Gulf War protocol examination.  The Veteran indicated that he had white spots on the skin that itch and white discoloration that came and went since he returned from Iraq.  He stated that he was prescribed calamine when symptoms appear and that the condition may last up to a couple of weeks.  The Veteran reported that he experienced a rash and itching.  After examination the Veteran was not found to have any objective manifestations of any skin disorder.  As such, the examiner did not render an opinion regarding the etiology of any skin disorder.

The Board notes that the Veteran's post service treatment records reveal that the Veteran has been treated for scabies and tinea versicolor.  After a skin examination in May 2004 the Veteran was diagnosed with status post scabies and tinea versicolor; however, no opinion was rendered regarding the etiology of these skin disorders.  After examination in November 2008 the Veteran was not noted to have any skin disorder and, as such, no opinion was rendered regarding etioloty.  However, the Board finds that the Veteran has a current skin disability because the Veteran has been noted to have had scabies and tinea versicolor during the period on appeal.  See McLain v. Nicholson, 21 Vet. App. 319 (2007).  The Board, therefore, finds the examination reports dated in May 2004 and November 2008 to be inadequate because they do not address whether the Veteran's diagnosed scabies and tinea versicolor are related to the Veteran's active service.  As such the Board has no discretion and must remand the claim for the Veteran to be afforded a VA medical examination and for a medical opinion to be obtained regarding whether the Veteran's scabies and/or tinea versicolor are related to the Veteran's service.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

A review of the claims folder reveals that the Veteran was granted Social Security Disability Insurance benefits for his psychiatric condition.  However, the records regarding this award of benefits have not been associated with the claims folder and the record contains no indication that any attempt was made to obtain the Veteran's complete Social Security Administration (SSA) record.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2) (2008); see also Golz v. Shinseki, 590 F.3d 1370 (Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Therefore, this appeal must be remanded to obtain the Veteran's complete SSA record.

Since the claims file is being returned it should be updated to include VA treatment records compiled since October 2008.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter that complies with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The letter should indicate what evidence is required to substantiate a claim for service connection for a psychiatric disorder as secondary to the Veteran's service-connected lumbar spine disability.

2.  Associate with the claims folder VA medical records pertaining to the Veteran that are dated since October 2008.  

3.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed pursuant to 38 C.F.R. § 3.159(e).

4.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any right eye disorder found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any right eye disorder found to be present is related to or had its onset during service.  The rationale for all opinions expressed should be provided in a legible report.  

5.  After steps one and two are complete, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any acquired psychiatric disorder found to be present.  The claims folder should be made available to and reviewed by the examiner.  The examiner should indicate in his/her report whether or not the claims file was reviewed.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should consider the Veteran's report regarding the onset and continuity of symptomatology, including those regarding his depression symptoms since service, and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any acquired psychiatric disorder found is related to or had its onset during service.  

If not, the examiner should opine as to whether it is at least as likely as not that any acquired psychiatric disorder, to include depression, is due to or caused by the service-connected degenerative joint disease of the lumbar spine, right lower extremity radiculopathy, and/or left lower extremity radiculopathy.  If not, is it at least as likely as not that any acquired psychiatric disorder, to include depression, is aggravated (i.e., permanently increased in severity) beyond its natural progression by the service-connected degenerative joint disease of the lumbar spine, right lower extremity radiculopathy, and/or left lower extremity radiculopathy.  

The examiner should reconcile the diagnosis or diagnoses found upon examination with the diagnoses of record (PTSD, adjustment disorder, depression, major depressive disorder and cognitive disorder) to the extent possible.  The rationale for all opinions expressed should be provided in a legible report.

6.  After steps one and two are complete, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any skin disorder found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any skin disorder found to be present is related to or had its onset during service.  The examiner should comment on whether the Veteran's scabies and/or tinea versicolor diagnosed during the period on appeal began in or are related to the Veteran's active service.  In that regard, the examiner should consider the Veteran's statements regarding symptoms he experienced in service and thereafter.  The rationale for all opinions expressed should be provided in a legible report.  

7.  After ensuring that the development actions outlined above have been properly completed, undertake any other development action deemed warranted and then readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide an appropriate opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


